DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 1/19/2022 is acknowledged.
Claims 5-7, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/24/20 and 12/17/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 8, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torgerson (US 2019/0001137).
Regarding claims 1, 2, 8, 9, 13, 14, 19 and 20, Torgerson discloses an IMD 34 as seen in figure 1. The IMD includes a housing comprising a main portion and first and second projections 32A and 32B extending from the main portion (see figure 1 and par. 0017). First and second electrodes 48 are carried by the first and second projections, respectively (figure 2 and par. 0030). Stimulation circuitry 60 configured to generate electrical stimulation is disposed within the main portion of the housing and processing circuitry 50 configured to control the stimulation circuitry is also included in the main portion of the housing (figure 2 and par. 0034-0038). The electrical stimulation is delivered by the electrodes to opposing sides of a target nerve 38 (see figure 1 and par. 0022). Charging circuitry is included in the main portion of the housing and is configured to control current received from an external primary coil to a secondary coil in the housing (i.e., “via induction”) to a rechargeable power source 54 of the IMD (par. 0042).
Regarding claims 3, 4, 15 and 16, figure 1 of Torgerson shows the first and second projections extending straight out from the main portion of the body in approximately a same direction.
Claims 1, 2, 4, 8, 11-14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann et al. (US 2002/0055761, hereinafter Mann)
Regarding claims 1, 2, 4, 8, 9, 13, 14, 16, 19 and 20, Mann discloses an IMD 10 as seen in figure 1. The IMD includes a housing comprising a main portion 11 and first 
Regarding claim 11, Mann discloses fixation structures extending from the housing to retain the IMD at a target location (par. 0109).
Regarding claim 12, Mann discloses the dimensions of the housing to be a diameter of 4 mm (radius of 2 mm) and a length of 25 mm, which results in an internal volume of approximately 1.25 cubic centimeters using the equation V = pi * r2 * L.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Torgerson in view of Goedeke (US 6,167,312).
Torgerson discloses the applicant’s basic invention, but is silent as to including the secondary coil in an appendage extending from the main housing. Goedeke also discloses a nerve stimulator, and thus is analogous art with Torgerson (Col. 6, lines 45-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2003/0135246, US 2007/0027496, US 2007/0255339, US 2009/0326608.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792